Title: To James Madison from Samuel Vaughan, Jr., 17 April 1789
From: Vaughan, Samuel, Jr.
To: Madison, James


Sir
Phila 17 April 1789
I make no excuse for sending you at present the Work of Mr Le Trosne because from your conversation I think you have not seen it, that I conceive it will interest you, & that when I arrive at New York I shall myself stand in need of it. The whole of the work is worthy your perusal, tho’ my view is only to communicate the Treatise de l’Interest Social which is the most regular & complete work I am acquainted with on the Free System of modern Philosophers.
I have been much entertained with your Speech on the motion of Mr. Fitzsimmons (on the Extention of the Impost Duty) as published in our Papers. From the inaccuracy of News Paper accounts in general I regret much not having been present. I wish the Doctrine was more generally known; the Instances in support of your Argument are so familiar & simple that without doubt they will extensively carry conviction. There are a thousand ways of missing truth, but it has this advantage over error that when found or stumbled on, it has the best chance of keeping its ground.
I beg my Respects to the Gentn. of the house & remain Sir Your very obedt Servt.
Samuel Vaughan Junr
